DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.  Applicant argues that Fellows-012 does not disclose a selector switch that directly engages the trigger as presently required of the independent claims but instead acts directly on the rear 58 of the semi-automatic disconnector 50 (see page 12).  The examiner respectfully disagrees. 
Fellows-012 discloses a trigger 62 having a rear portion with opposing vertical walls (annotated below, see Fig. 21) positioned below the selector 74.  Fellows-012 further describes cam lobes 78 and 106 of the selector 74 which regulate movement of trigger 62 (5:30-40) wherein the cam lobes 78, 106 are positioned above the opposing vertical walls of trigger 62 (see Fig. 21 below) to directly engage the same.  Fellows-012 discloses a separate and distinct cam lobe 88 which interacts with the semi-automatic disconnector 50.  In other words, the five cam lobe profiles of selector 74 engage various components of the trigger assembly to include direct engagement of the trigger 62 by cam lobes 78 and 106 thereby anticipating the claimed limitations.  The same applies to cam lobes 78 and 106 of Fellows-013 (see Figs. 2-2D and 4:45-55).

    PNG
    media_image1.png
    532
    972
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,952,012 B2 to Fellows et al. (“Fellows-012”).
Regarding claims 1, 7, 8, 14 and 20, Fellows-012 discloses a semi-automatic firearm, comprising: 
a hammer (12, See Fig. 6 below); 
a trigger (comprising trigger 62 and binary disconnector 38) configured to be movable from a forward position toward a rearward position by a user pulling the trigger from the forward position toward the rearward position, and configured to be movable from the rearward position toward the forward position by the user releasing the trigger from the rearward position (2:6-52); 
a rearward sear support structure 60, forward sear support structure 72, and disconnector structure 116, all configured to collectively engage and restrain the hammer 12 throughout movement of the trigger between the rearward and forward positions, except when the trigger, rearward sear support structure, forward sear support structure, and disconnector structure, have all been moved into predetermined positions configured to release the hammer and fire the semi-automatic firearm a single 
a selector switch 74 configured to be movable by the user between at least a first position (the 12 o’clock position, see “semi-automatic mode”, 6:10-7:34) and a second position (the 3 o’clock position, see “binary mode”, 7:35-8:23); 
the semi-automatic firearm configured to, when the selector switch is in the first position (12 o’clock): 
restrict movement of the trigger (comprising trigger 62 and binary disconnector 38) to a first range of motion (wherein “Cam lobe 78 regulates the movement of the trigger 62”, see Fig. 5F, 5:34-35, wherein when the safety selector is in the 12 o-clock position “cam lobe 78 on the safety selector 74 is recessed to allow the trigger 62 to be pulled when the hammer 12 is cocked”, 6:10-16); 
fire upon the user pulling the trigger from the forward position toward the rearward position (6:10-27); and 
not fire upon the user releasing the trigger from the rearward position (6:41-63); 
the semi-automatic firearm configured to, when the selector switch is in the second position (3 o’clock): 
restrict movement of the trigger (comprising trigger 62 and binary disconnector 38) to a second range of motion different than the first range of motion (wherein “Cam lobe 94 regulates the movement of the binary disconnector 38”, see Fig. 5F, 5:34-35, wherein “the binary disconnector cam 94 has a cam lobe portion 96 that limits binary disconnector 38 travel when engaged and a relief 98 that allows the binary disconnector to fully articulate”, 5:50-55); 

fire upon the user releasing the trigger from the rearward position (8:10-23);
	wherein the selector switch is configured to directly engage the trigger to restrict movement of the trigger to the first range of motion when the selector switch is in the first position (5:30-40 and Fig. 21).

    PNG
    media_image2.png
    370
    713
    media_image2.png
    Greyscale

	Regarding claims 2-6, 9-13, 15-19 and 21, Fellows-012 further discloses wherein the selector switch 74 is configured to be movable by the user between at least the first position (the 12 o’clock position), the second position (the 3 o’clock position), and a third position (the 9 o’clock positon, “safe mode”, as shown in Fig. 6), the semi-automatic firearm configured to, when the selector switch is in the third positon:
	restrict movement of the trigger (comprising trigger 62 and binary disconnector 38) to a third range of motion being no movement of the trigger (wherein “the trigger is physically prevented from being pulled because cam lobe 78 on the safety selector 74 is restricting the reward section 70 of the 
	prevent the semi-automatic firearm from firing (6:6-9).
	Regarding claim 22, Fellows further discloses wherein the disconnector structure 116 is configured to move relative to the hammer 12 in a path guided by a camming mechanism (comprising cam lobe profile 76, wherein cam lobe profile 76 “regulates the movement of the hammer lever 26”, 5:33-34, wherein hammer lever 26 defines movement of disconnector structure 116). 
Claims 1, 7, 8, 14 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,952,013 B2 to Fellows et al. (“Fellows-013”).
Regarding claims 1, 7, 8, 14 and 20, Fellows-012 discloses a semi-automatic firearm, comprising: 
a hammer (12, See Fig. 10 below); 
a trigger (comprising trigger 62 and binary disconnector 38) configured to be movable from a forward position toward a rearward position by a user pulling the trigger from the forward position toward the rearward position, and configured to be movable from the rearward position toward the forward position by the user releasing the trigger from the rearward position (2:30-40); 
a rearward sear support structure 60, forward sear support structure 72, and disconnector structure 26, all configured to collectively engage and restrain the hammer 12 throughout movement of the trigger between the rearward and forward positions, except when the trigger, rearward sear support structure, forward sear support structure, and disconnector structure, have all been moved into predetermined positions configured to release the hammer and fire the semi-automatic firearm a single time (see “semi-automatic mode” functionality, 5:27-617:, wherein the selector switch 74 is comprised of lobe surfaces, see Fig. 2, to configure elements 60 and 72 and 26 to collectively function as claimed);
74 configured to be movable by the user between at least a first position (the 12 o’clock position, see “semi-automatic mode”) and a second position (the 3 o’clock position, see “binary mode”); 
the semi-automatic firearm configured to, when the selector switch is in the first position (12 o’clock): 
restrict movement of the trigger (comprising trigger 62 and binary disconnector 38) to a first range of motion (wherein “Cam lobe 78 regulates the movement of the trigger 62”, see Fig. 2, 4:45-55, wherein when the safety selector is in the 12 o-clock position “cam lobe 78 on the safety selector 74 is recessed to allow the trigger 62 to be pulled when the hammer 12 is cocked”, 5:30-35); 
fire upon the user pulling the trigger from the forward position toward the rearward position (5:40-50); and 
not fire upon the user releasing the trigger from the rearward position (6:10-20); 
the semi-automatic firearm configured to, when the selector switch is in the second position (3 o’clock): 
restrict movement of the trigger (comprising trigger 62 and binary disconnector 38) to a second range of motion different than the first range of motion (wherein “Cam lobe 94 regulates the movement of the binary disconnector 38”, see Fig. 2, 4:50-55, wherein “the binary disconnector cam 94 has a cam lobe portion 96 that limits binary disconnector 38 travel when engaged and a relief 98 that allows the binary disconnector to fully articulate”, 4:64-67); 
fire upon the user pulling the trigger from the forward position toward the rearward position (7:60-67); and 
fire upon the user releasing the trigger from the rearward position (8:15-25) ;


    PNG
    media_image3.png
    498
    947
    media_image3.png
    Greyscale

Regarding claims 22-24, Fellows-013 further discloses wherein the disconnector structure 26 is configured to move relative to the hammer 12 in a path guided by a camming mechanism, the camming mechanism comprising a pin 36 and a slot (defined by aperture 142 and cam surface 146 housing 136, see Fig. 10), wherein a first portion (the forward portion defined by aperture 142) of the slot extends in a first direction (vertical) and a second portion (defined by cam surface 146) of the slot extends in a second direction (approximately 45 degrees from vertical) different than the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641